Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 4, 2015

                                            No. 04-15-00746-CR

                                         IN RE Phillip HARVEY

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

       On November 19, 2015, relator filed a pro se petition for writ of mandamus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.

           It is so ORDERED on December 4, 2015.




                                                            _________________________________
                                                            Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013CR11060, styled The State of Texas v. Phillip Harvey, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.